Citation Nr: 0421354	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee as secondary to service-
connected residuals of a fracture of the distal left tibia 
and fibula, with herniation muscle group XI.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2003 the Board remanded the case to the RO to 
schedule a Travel Board as indicated on the veteran's 
December 2002 substantive appeal.  The veteran was scheduled 
for a video conference hearing in February 2004; but he was 
unable to appear at that hearing.  Subsequently, he withdrew 
his request for a hearing and requested that his appeal be 
considered on the record.  


FINDINGS OF FACT

1.  The veteran currently is service connected for residuals 
of a fracture of the distal left tibia and fibula, with 
herniation muscle group XI.

2.  The veteran also has a current left knee disorder of 
moderately advanced DJD, left knee, and grossly antalgic gait 
due to degenerative arthritis of the left knee.

3.  The medical evidence of record does not show DJD, left 
knee, to be caused or made worse by the veteran's service-
connected residuals of a fracture of the distal left tibia 
and fibula, with herniation muscle group XI.


CONCLUSION OF LAW

The veteran's DJD, left knee, is not proximately due to, the 
result of, or aggravated by, his service-connected residuals 
of a fracture of the distal left tibia and fibula, with 
herniation muscle group XI.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2003); Allen v. Brown, 
7 Vet. App.439 (1995).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002), imposes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

The veteran filed his claim for secondary service connection 
in March 2002.  In a letter dated in May 2002 (letter), the 
RO informed the veteran of the provisions of the VCAA, the 
evidence necessary to support his claim, VA's duty to assist 
him with the development of his claim, and how VA would meet 
that duty.  As to who would obtain what evidence, the letter 
informed the veteran that the RO would obtain any evidence 
which the veteran identified in the provided VA Forms 21-4142 
after he signed and returned the forms to authorize VA to 
obtain the information.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and arranged for an appropriate medical 
examination.  All records obtained or generated have been 
associated with the claim file.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. § 3.159(c) (2003).  The Board notes the veteran's 
representative's assertion that another examination should be 
directed by the Board, and this assertion will be dealt with 
in the Analysis portion of the decision.

The Board finds the RO complied with the duty to assist the 
veteran, and that all relevant facts have been properly 
developed.

Factual background.

Historically, the veteran injured his left leg in a jeep 
accident in 1945.  He is service connected for the fracture 
residuals which ensued from that accident.  As noted above, 
the veteran applied for service connection of his left knee 
disorder as secondary to his service-connected residuals of 
his fracture, left leg.  A September 2002 rating decision 
denied the claim.

The June 2002 VA medical examination report reflects the 
veteran reported that his left knee is painful, and that it 
can flinch and cause him to fall at times.  The examiner 
observed the veteran to walk with a standard cane and with a 
very slow antalgic gait, which favors the left knee.  The 
examiner also observed the veteran's left knee to go into a 
valgus or hyperextended position when he walks.  The examiner 
interpreted an April 2002 x-ray to show moderately advanced 
DJD, both medial and lateral and patellar femoral joint 
narrowing, so tricompartment DJD.

In a July 2002 addendum to address the issue of any 
connection between the veteran's DJD, left knee, and his 
service-connected residuals, the examiner noted that the 
veteran's service-connected disorder is a fracture, "left 
tib and fib" bones and with herniation of muscle group XI.  
The examiner opined that the small muscle herniation would 
have no correlation with his DJD condition of his left knee, 
and that the veteran's history is that of a fracture of the 
left leg of the distal tibia and fibula, not the proximal 
areas which would involve the knee joint.  The examiner then 
opined that he sees no direct correlation with the veteran's 
advanced arthritic condition of his left knee with his past 
traumatic accident involving his distal "tib" and fibula.

In his September 2002 notice of disagreement, the veteran 
asserts that all of his problems started with the jeep 
accident, which was not his fault.  He opines that the cast 
and all wore on his leg, and putting the strain on it is what 
causes the trouble he currently is having.  He states that 
his broken ankle caused the arthritis in his left knee "and 
that's all there is to it," and that it also has caused a 
blood clot.  The further argues that he needs an increased 
pension to meet his increasing expenses in his advanced age.

In his December 2002 substantive appeal, the veteran asserts 
that his VA provider opined that his left knee degenerative 
arthritis is secondary to his fracture of his left leg.

The veteran's representative, in the February 2004 brief, 
asserts that the examiner's July 2002 nexus opinion is 
"conclusory and was not supported with any medical treatise, 
literature, or x-ray results."  Thus, the veteran's 
representative argues for a remand for another medical nexus 
opinion.

In a written memorandum received by the RO in March 2002, the 
veteran's VA provider certifies that the veteran has severe 
arthritis in his left knee, and that he needs his left knee 
replaced with a prosthetic knee.  The provider does not opine 
as to causality or nexus.

Analysis.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310 (2003).  Further, a disability 
which is aggravated by a service connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

There is no evidence of record that the veteran's DJD, left 
knee, is caused or aggravated by his service-connected 
fracture residuals, left leg.  Although the veteran argues 
that his DJD, left knee, is caused or aggravated by his 
service- connected fracture residuals, he, of course, does 
not possess medical training or expertise, and in repeated 
cases the Courts have held that laypersons are not qualified 
to render medical opinions, and such are entitled to no 
weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck 
v. Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The medical evidence of record is that there is no connection 
between the veteran's DJD, left knee, and his service-
connected fracture residuals.  As concerns the veteran's 
representative's assertion that the examiner's opinion was 
conclusory, the Board finds this assertion contrary to the 
evidence.  First, the Board notes that the same examiner 
conducted an examination of the veteran in November 2002, as 
well as in June 2002 and July 2002.  Thus, the examiner is 
very familiar with the veteran's pathology.  Second, in 
addition to his familiarity with the veteran, the examiner 
stated the specific reason for his opinion, which was the 
veteran's injury has no relation to his knee joint.  In light 
of the examiner's multiple examinations of the veteran, which 
included review of x-rays, the Board is not aware of any 
legal precedent which mandates that an examiner must 
supplement an examination-based opinion with medical 
literature, and neither did the veteran's representative cite 
any authority for the assertion.

The veteran is entitled to the benefit of the doubt when the 
evidence for and against service connection is roughly even, 
38 C.F.R. § 3.102 (2003), but in this case the evidence 
preponderates against the granting of service connection.

ORDER

Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee as secondary to service-
connected residuals of a fracture of the distal left tibia 
and fibula, with herniation muscle group XI, is denied.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



